Title: From John Adams to Nathan Mayo, 15 August 1800
From: Adams, John
To: Mayo, Nathan



To the Inhabitants of a part of the County of Edgcombe who assembled on the fourth of July 1800 for the purpose of commemorating the birth day of American Independence.
Gentlemen
Quincy August 15. 1800

I received, last night, and have read with Serious concern, mingled with lively Sentiments of gratitude your  animated Address.
As, from the nature of our Government the Choice of the first Magistrates, will generaly fall on Men advanced in years, We ought to be prepared to expect frequent Changes of Persons from Accidents Infirmities and death, if not from Election: but it is to be presumed that the good Sense and Integrity of the People which the Constitution Supposes, will indicate Characters and Principles, which may continue the Spirit of an Administration which has been foundSalutaryand Satisfactory to the Nation, when Persons must be changed.
I would cannot give up the hope, that, to be active in fault finding and clamorous against wise Laws and just measures of Government, is not to be most popular. When Popularity becomes so corrupt, if it cannot be corrected, all is lost.
For Forty Years my Mind has been So entirely occupied and engrossed with public Cares that I have not been able to attend to give much Attention to any Thing else. Whatever Advantages  this Country may have derived from my feeble Efforts I wish they had been much greater and less disputable: if any disadvantages have resulted from them, I hope they will be pardoned as the Effect of involuntary Error. For I will be bold to Say No Man ever Served this Country with purer Intentions or from more disinterested motives. You may rely upon this, that as on the one hand I never shall love War, or seek it, for the pleasure profit or honor of it: so on the other, I shall never consent to avoid it, but upon honourable terms.
Very far, am I from thinking your determination desperate, to risk your Lives and fortunes in support of your constitutional rights and Priviledges.  II perceive no disposition in the American People to go to War with each other: and all no foreign Hostilities that can be apprehended, in a just and necessary Cause have any terrors for me, or you, or me.
Your fervent Prayer for the long Continuance of my days can be requited only shall be accompanied by mine for the much longer continuance of your Laws Liberties Porsperity And felicity.
John Adams
